Earl Warren: Number 549, Veto Giordenello, Petitioner, versus United States of America. Mr. Walsh, you may proceed.
William F. Walsh: May it please the Court. The conviction in this case depends solely upon the admissibility of evidence ceased from the petitioner during an arrest by a federal agent executing a federal warrant of arrest. There are three issues before the Court. One, whether the warrant was properly issued and could support a valid arrest, two, whether the petitioner waived is right to object to the validity of the arrest when he waived a preliminary hearing before the United States Commissioner, and three, whether the Government may now rely upon state law to sustain this conviction. I'm going to go into that in a little more detail later but I would like to say that under state law in Texas, this arrest would not have been lawful under the applicable state statutes where -- as an arrest without a warrant and the cases which we have filed in our reply brief so state. The facts are these. A federal narcotics agent named Finley had been investigating the petitioner. Mr. Finley testified that he had heard that the petitioner was going to Chicago to obtain some heroin and that he had heard also that the petitioner was back in Houston with the heroin. He said that he had been watching the petitioner since before Christmas of 1955 and that his surveillance corroborated his information to the extent that Giordenello did go to Chicago and did return to Houston. Mr. Finley admitted at the -- the hearing on this matter that he had no personal knowledge that the petitioner committed any crime. He said that he had not seen him with narcotics in his possession. He said that he had never seen him with heroin and that during the entire time he had been following the accused, he had never seen him violate any of the laws of the United States. Nevertheless, Mr. Finley saw fit to go before United States Commissioner in Houston and filed a complaint in the language of the statute, 21 U.S.C. 174. It simply alleged that Veto Giordenello did receive, conceal et cetera narcotic drugs to with heroin hydrochloride with knowledge of unlawful importation. No facts were stated in that complaint. Mr. Finely did not reveal in that complaint why he thought that the petitioner had received, concealed, et cetera, heroin hydrochloride or anything else. Obtaining a warrant on the strength of this complaint, Finley followed the petitioner for two days. He obtained it on the 26th of January, 1956 and shadowed the petitioner until the following day the 27th. When he saw him coming out of a garage with a paper bag in his hand, and he at that time executed the warrant of arrest. He claimed that he did not obtain the warrant simply, they have an excuse for arresting the accused but he also claimed that there was no particular reason to execute the warrant at any particular moment or time after obtaining it. Now, the petitioner was given an opportunity to have a preliminary hearing the following day, the 28th of January. He had an attorney present with him at the U.S. Commissioner's Office and he waived preliminary hearing. The attorney who represented him or who accompanied him at that hearing has not appeared again in this case. He is out of the picture as of the moment that preliminary hearing was waived. He did not represent Giordenello at the trial or on the appeals of this case. Giordenello was later indicted not for the offense for which he was arrested, the violation of 21 U.S.C. 174 but for the revenue offense of purchasing narcotics without the appropriate tax-paid stamps. Shortly after the indictment was returned, the petitioner moved to suppress the evidence ceased during the arrest. The Government filed no answer to that motion. A hearing was held before the trial judge at which Mr. Finley testified as a witness called by the petitioner. Mr. Finely recounted substantially the facts which I have recounted to you. As I say, the Government did not file any answer to the motion to suppress and the --
Charles E. Whittaker: (Inaudible)
William F. Walsh: Your Honor, in view of the waiver position that the court below took, I don't think the Government is now in a position to sustain this conviction if it did not in the trial court endeavor to establish a waiver. No argument was made in this -- this -- I was going to go into this little further. No argument was made by the Government on trial that petitioner waived anything when he waived the preliminary hearing. Now, the contention that there was a waiver in this case arose for the first time in the Fifth Circuit in the Government's brief.
Charles E. Whittaker: You think it has application --
William F. Walsh: I sure do, Your Honor.
Charles E. Whittaker: (Inaudible)
William F. Walsh: I do for this reason. We are discussing his waiver of preliminary hearing based solely upon an entry in the Commissioner's docket which was entered into evidence for other purposes at the trial. If a man can waive a preliminary -- waive the right to suppress evidence by virtue of waiving a preliminary hearing and I don't think he can. But if he can, I think it deserves more explanation than we have here. I think he should have a right to contest for instance whether he was adequately advised by counsel, whether counsel was there representing him or was just standing by. All of those things I think would require more proof than in this record although as I say, I don't think -- and I'll develop this for the later. I don't think waiver of preliminary hearing can be waiver of the right to object to an unlawful arrest. The trial judge overruled the motion to suppress without stating his reasons. The case proceeded to trial and virtually, the same testimony was elicited by the Government on trial that had been elicited by the defense at the pretrial motion. At the trial, the United States Attorney succeeded over the objection of the defense in getting the trial judge to take judicial notice that this was an arrest based on a complaint and warrant. And I think that's significant too in view of the Government's suggestion today that in -- in the Government's brief, that somehow this case could be sustained as though it were a -- an arrest without a warrant made under state law. I think by taking that strong opposition in the -- in the trial court to the extent of having the judge take judicial notice that the Government cannot now change the issues to the extent that would be necessary to sustain the conviction on those grounds. Now, I'd like to discuss first the validity of these complaints. You'll find the complaint, I believe at page 15 in the record. As I pointed out, the complaint simply alleges the Commission of an offense in the language of a statute. It has been our position that such a complaint is -- is insufficient, and we've cited considerable authority in our brief to the effect that an affidavit for a warrant must state facts as distinguished from conclusions of law. The Government's position is that since the language in the indictment of the statute is sufficient, a complaint should be too. And I say that this ignores the functional and constitutional differences between an indictment and a complaint. The -- the purpose of these two pleadings is entirely different. The indictment is evidence of nothing, it is merely an accusation. It is an expression of the Sixth Amendment right to be advised of the nature of the charge. Its purpose is only to put a man on notice of what it is he is accused of doing. The Rule 3 complaint is a different kettle of fish entirely. The Rule 3 complaint is the constitutional affidavit required by the Fourth Amendment. In the case of a complaint on which a warrant is issued, the complaint itself is evidence. The complaint is the basis for the magistrate's decision to issue a warrant. It's the only basis he has. And in a case like this, the present situation is simply that Mr. Finley, the narcotics agent, was allowed to determine whether there was probable cause to issue a warrant rather than the magistrate. The magistrate never knew he accepted Mr. Finley's legal conclusion that the petitioner did receive, conceal, et cetera narcotic drugs, to wit. The magistrate completely advocated from his function of deciding whether there is a probable cause to the arrest, and that after all is why we have the magistrate.
Felix Frankfurter: Aren't warrants -- aren't warrants of arrest issued on the basis of an indictment?
William F. Walsh: Yes, Your Honor, they are.
Felix Frankfurter: Well now, you've just indicated it was lost at the very best -- an indictment has freer scope of non-disclosure.
William F. Walsh: Yes, Your Honor.
Felix Frankfurter: Would you mind (Voice Overlap) --
William F. Walsh: Well, you have this, sir. In the case of an arrest under an indictment, that is a warrant issuing upon an indictment, you at least have the determination of the grand jury that probable cause exists. You have someone intervening between the policeman and the citizen.
Felix Frankfurter: But the finding of the grand jury expressed as vaguely as -- it's hypothesized in this complaint.
William F. Walsh: Yes, Your Honor, but it's not -- the point is that it's not the -- the advice portion of it. The purpose of the indictment and the purpose of the complaint are completely different. The indictments, you have the -- the grand jury which has heard the evidence and some responsible body had determined that there is probable cause to bring the man to trial.
Felix Frankfurter: But -- but it has defined what it has found in a manner or with the vagueness that would be, from your point of view, inadequate to allow the issuance of an -- of arrest that's made in the complaint. Is that right?
William F. Walsh: I think that's a fair statement, Your Honor. I sure do.
Felix Frankfurter: Okay. That was disturbing (Voice Overlap) --
William F. Walsh: Well --
Earl Warren: What is the practice, Mr. Walsh, in the federal system? I know in the state system for instance, this practice is a common thing. It says to allege the ultimate fact that -- that it shall be or whatever happens to be but in the federal system, what is the -- what is the practice as to -- as to complaints. Do they set forth with the -- the facts to establish the offense or do they just allege the ultimate fact?
William F. Walsh: Well, I would hesitate, Your Honor, to speculate as to what the overall federal practice is. I think the case has clearly established that if that warrant is to be valid, the complaint must actually set out the evidentiary basis upon which the officer desires to make an arrest so that the magistrate from reading the complaint, can determine whether or not there is probable cause. This completely short circuits the magistrate.
Earl Warren: Yes.
William F. Walsh: Now, we've cited quite a few cases in our brief to that affect that -- and have an appendix of -- of cases which discusses that at some length. The Court will see two complaints in -- in Steele versus United States in the 267 U.S. and in Dumbra verus United States in the 268 U.S. We'll see two complaints which the Court has approved as being sufficient and they are both quite detailed as to their analysis of the facts. If Finley really knew the things which he said he knew at the time he obtained that warrant, he could easily have stated them in the complaint and --
Speaker: (Inaudible)
William F. Walsh: In the complaints, Your Honor.
Speaker: (Inaudible)
William F. Walsh: Exactly. If he knew those things, we would have an entirely -- in our brief, we go into the question also of whether you can get a warrant at all based on personal knowledge. But actually, it isn't necessary to develop that fully in order to refer to this case because Mr. Finley didn't even tell us hearsay to the magistrate. If he had filed a complaint saying, “I've heard that Veto Giordenello was going to Chicago to buy heroin and I know that he's gone up there and he's come back," and so on, then we would have a case where it would be necessary to determine whether the hearsay was sufficient nor to authorize the issuance of a warrant. But here, Mr. Finley did not even give his scanty information such as it was to the magistrate. And --
Speaker: (Inaudible)
William F. Walsh: Well, Your Honor, the cases hold that the complaint is -- must be self-sufficient and -- and cannot be bolstered up by oral testimony. I'd like to discuss the waiver aspect of this case briefly. As I say the waiver question was raised first by -- in the Fifth Circuit by the Government. I think it's extremely significant that Giordenello was not -- and to this day, has not been charged or indicted or tried or anything for the offense for which he was arrested. To this day, no indictment has been filed under that violation of 21 U.S.C. 174, and yet they are -- the Government is arguing that the petitioner's actions in a case completely unrelated to the -- at least legally unrelated to the case which you are now reviewing, should in some way control this case. I don't think that's proper. I think in any event, a man ought to have a right to decide in a particular case what -- what it is he wants to do without committing himself as to all future cases. And let me observe that there is pending in this Court as number 515 miscellaneous a conspiracy case involving the same evidence, it was used again as evidence in a -- an indictment returned almost six months after the arrest. Now, can it fairly be said that a man is making a knowing intelligent waiver of anything when he is not even charged with the crime at which the evidence is to be used, I don't think so. The -- I -- I think even if he were tried for the offense which -- for which he was allegedly arrested, I -- I don't think that waiver of preliminary hearing can amount to consent to an arrest. The Government is actually asking you to take that position. They are saying, “By waiving preliminary hearing, petitioner in effect admitted through counsel that Finley did have sufficient basis to arrest him.” Now, I think that's a pretty extreme view and it's going to have the considerable effect on the administration of justice in the federal courts if you agree with it. I say that for this reason, a large number of these hearings are waived. It is very seldom that counsel who tries a case is in on it in time to represent a man the day after the arrest. If for no other reason, it usually takes a man time to get a fee together. If we hold the man, the waivers made at these preliminary hearings, everybody will have to demand a preliminary hearing and go through the whole business and try his case twice. And that is going to tie up United States Commissioners all over the country. Furthermore --
Felix Frankfurter: Well, people don't waive hearings merely in order to expedite hearings and get to your trial on the merits, the rehearings for all sorts of cases?
William F. Walsh: Well, I personally don't waive hearings, Your Honor, but --
Felix Frankfurter: But I'm not -- but I mean hearings are waived not merely because primarily -- because defendant (Inaudible) greatly interest, did he, in the efficient administration of criminal justice?
William F. Walsh: No, Your Honor, but they are waived primarily. And as a general rule by people who simply want to have their bails set and get out, they are able to make their bail and they just don't want to stay in and fool around when they think they have a trial coming up. If you affirm this case, he isn't going to have the trial coming up. There are number of -- the whole thing really been decided at the preliminary hearing.
Charles E. Whittaker: (Inaudible)
William F. Walsh: He would have committed himself --
Charles E. Whittaker: (Inaudible)
William F. Walsh: Well, and I don't how far the Government is asking you to carry that through, Your Honor. You get into a lot of other questions, what if a man comes without counsel and the U.S. Commissioner advices him that he has a right to counsel and he waives counsel and says -- go ahead let's set the bond, and waives the whole preliminary hearing himself has he then waived everything which a lawyer could have done if a lawyer had been there?
Felix Frankfurter: I'm a little startled by the -- what you say as the Government's contention. What is the state of the law in the lower court? So the question certainly hasn't come before us. What -- what is the rulings of the lower courts before the Courts of Appeals or the District Courts?
William F. Walsh: On the question of waiver?
Felix Frankfurter: On whether because he waived a -- by waiving -- by -- by not having a preliminary hearing, he waived the infirmities leading to the arrest?
William F. Walsh: Well, the state of the law is this, Your Honor. There are not more than four or five cases dealing with this question. One of them is United States versus Walker which is cited, it's in our brief, the 197 F.2d and decided in all of our briefs. Walker was a collateral attack but the Court was not directly considering his problem. They held that when the man waived preliminary -- actually, it was a removal proceeding that he waived. Now, that is patently wrong. Rule 41(e) clearly provides the man may make a motion to suppress either in the District Court in which he is arrested or the court in which trial is to be held. And clearly, the Walker case is -- simply, it doesn't mention Rule 41(e) at all and -- and takes no account of it.
Felix Frankfurter: I was brought up to believe that that it's mostly valuable to encourage going to the place of trail instead of trying things out at the place of arrest for a removal.
William F. Walsh: Well, I was too, Your Honor. The --- the only case that --
Felix Frankfurter: (Voice Overlap) --
William F. Walsh: -- we have here what I think --
Felix Frankfurter: You said there were four.
William F. Walsh: Yes, Your Honor. There is United States versus -- I believe it's pronounced (Inaudible) which again is cited in the briefs. I believe the Government cited it. That case holds that by waiving preliminary hearing, you do waive such technical defects as spelling of names and things like that. Now, it is my position that this is not just a technicality. Here in -- the defect in this warrant goes to the very heart of our system under the Fourth Amendment. And Judge Hand, writing that opinion, says that the petitioner is waiving only formalities. By waiving the preliminary hearing, he's simply waiving the right to have a --
Felix Frankfurter: Is that the one that Judge Reeds dealt with and quoted at length in Judge Hand's (Voice Overlap)?
William F. Walsh: Yes, Your Honor, it sure is.
Felix Frankfurter: Well, but that's -- I think that that carries it very far on this problem.
William F. Walsh: Well, as I say, there aren't many cases on this, Your Honor. As a matter of fact, Walker and (Inaudible) are the only two that that deal directly with this thing that I've been able to find in my research. The question of state law raised by the Government for the first time here, there is a statute in Texas which purports to allow narcotics officers to make such as for contraband.
Felix Frankfurter: But you don't -- you -- you challenge the Government -- disagree with the Government that in the absence of a federal statute of this, I -- because this, because I know not. The local law of arrest determines the federal light for arrest.
William F. Walsh: I -- I disagree with it, Your Honor --
Felix Frankfurter: (Voice Overlap) --
William F. Walsh: -- but it's -- it's really not necessary to develop it for this case because the Texas case has clearly established that under Texas law, this would be an unlawful arrest.
Felix Frankfurter: But I thought they decided that in -- whatever it was, Di Re or --
William F. Walsh: Your Honor, it was decided in Di Re and Johnson only that for the purpose of evidence which in existence in the hands of a state police officer. In testing its -- it's admissibility in the federal courts if used there, we would apply the state standards. But this Court has never held that a state may enlarge the powers of a federal officer or that a federal officer's -- pardon I -- as a matter fact claimed that under Di Re versus United States, the federal officer's job is to follow the federal rules and -- and he is not entitled.
Felix Frankfurter: You say it is a federal rule, but I -- I just want to be corrected. But I thought the whole problem of Di Re was, since there is no federal legislation and no determination by this Court in formulating general rules of criminal procedure. In order to ascertain the validity of an arrest, you go not unnaturally to what the local law of arrest.
William F. Walsh: Well, Your Honor --
Felix Frankfurter: (Voice Overlap) -- if I exaggerated it --
William F. Walsh: I think you have it slightly, Your Honor. I -- I feel that all that case decides is that evidence ceased by a state policeman will be tested according the state standards. But here in effect, we have a federal statute. We have the Federal Rules of Criminal Procedure.
Felix Frankfurter: But then, don't waste your time because you've said --
William F. Walsh: Yes, sir.
Felix Frankfurter: -- Texas law is with you.
William F. Walsh: Yes, sir. The Texas law I think is with me. I cited two cases in the reply brief which I filed, Giacona versus State and Harper versus State, page 2 in the reply brief. Giocona is a paper --
Felix Frankfurter: I should think that you've embraced the reading.
William F. Walsh: Well, sir, I -- I don't think this arrest could be justified under anybody's standards.
Felix Frankfurter: All right.
William F. Walsh: Giocona versus State is a brown paper bag case which gets about as close to this one as you can. Rosie Giacona was sitting in an automobile with a brown paper bag in her hand and officers were making an arrest of another person in the car with her. The Court of Criminal Appeals said that she herself must commit some act in their presence in order to make the arrest lawful no matter how much information they had about her. And the Pee Wee--Harper case is the same thing. Now, there was no act on the part of this defendant, in Mr. Finley's presence. Mr. Finley had no way of knowing what was in the paper bag. And I -- I believe that the Harper and Giacona cases will satisfy the Court that state law does not authorize this arrest. I think I'll save the rest of my time for rebuttal, if I may.
Earl Warren: You may. Mr. Murphy.
John L. Murphy: Mr. Chief Justice, may it please the Court. The issue in this case is solely one of the admissibility of a large quantity of heroin hydrochloride ceased from the petitioner on January 27th, 1956 at which time he was arrested under a warrant issued the previous day by a United States Commissioner, which warrant was supported by a complaint which charged the petitioner with receiving and concealing heroin hydrochloride in violation of Section 174 of Title 21. The petitioner contends that the evidence was inadmissible because it was obtained as a result of an unlawful arrest. He contends that the arrest was unlawful because the warrant upon which it was purported to have been made was not supported by a complaint satisfying the requirements of Rule 3 of the Federal Rules, and also that the complainant did not have personal knowledge of the facts alleged in the complaint.
Felix Frankfurter: It's not questioned that if the arrest was legal, the search was valid.
John L. Murphy: That is precisely true, Mr. Justice Frankfurter.
Felix Frankfurter: It all turns under it.
John L. Murphy: It turns on the validity of the arrest. The Government of course supports the legally of the arrest. It does this under several theories or on double basis. First, it contends that the arrest was lawful under state law. We of course must look to the state law to determine the legality of arrest where there is no federal statute authorizing a federal officer to make an arrest without warrant. The Di Re case, I think Mr. Justice Frankfurter correctly interprets as so holding. And incidentally in that case, I believe there was a federal officer present so that it is precisely in point here. The particular statute of the State of Texas upon which the Government relies is set forth at page 2 of our brief and it is Article 725 (b) of the Texas Penal Code. Now, we did not raise this issue precisely in the court below at that time, we were under the impression that we had to rely upon Article 212 of the Code of Criminal Procedure of the State of Texas which permits arrest by a private person where the felony is being committed in his presence and he has reasonable grounds to believe that the defendant is about to escape. In this instance of course, no contention was made by the Government that the officer had reasonable grounds to believe that an escape was going to be attempted so we did not attempt to justify the arrest under that statute. Nor did we attempt to justify the arrest or do we attempt to justify the arrest in this Court upon the basis that the officer could have observed the crime being committed in his presence. Although, I must say that the interpretation of the court below in that regard which can be found in the opinion which is printed in the record and the particular portion to which I allude is at page 65, the court below did undertake by way of dicta of course because its real holding was placed upon the waiver theory. But it did say that moreover, there was enough in the record to make it clear that an honest official might well have thought he was fully observing the legal restraints placed upon his actions and that he had good cause for arrest. Even if the warrant already obtained was invalid since he believed he saw a felony being committed in his presence, a belief that subsequent events proved to be true. Now, the -- as I've said, the -- the Government first supports the conviction of the petitioner upon the basis that the arrest was valid under Texas state law. Now, article --
Felix Frankfurter: Would you say the word amounts to cases that Mr. Walsh vouches for his own position?
John L. Murphy: Yes, the -- the law is very sparse on the point, Mr. Justice Frankfurter. Of course the leading case is Walker and that holds squarely --
Felix Frankfurter: No, I just the Texas law.
John L. Murphy: Oh, yes. The -- the Texas State cases are -- they are also cited in our brief incidentally and we rely on them.
Felix Frankfurter: (Voice Overlap) in his reply brief as getting Texas law in his favor.
John L. Murphy: Well, Giacona and Harper are the two Texas cases which -- to which he refers of course. And in Harper of course, there was absolutely no probable cause for the arrest. A previously convicted narcotic violator was observed by police officers sitting in his car, and that was the sole basis for the arrest. The -- the officer attempted to justify it on some suspicious grounds but really, the essential basis upon which he made the arrest was pure suspicion, and we don't adopt that case at all.
Felix Frankfurter: I don't mean the cases but it makes a lot of deference, but the -- the Texas Court said that on the facts, there was no probable cause or whether the Texas Court said something else which is what I gather from Mr. Walsh's account of it.
John L. Murphy: I -- I believe that the Harper case holds squarely on the facts, Mr. Justice Frankfurter. The Giacona --
Hugo L. Black: Is it printed in your brief?
John L. Murphy: Harper is not. Harper is not, Giacona is.
William J. Brennan, Jr.: Harper.
John L. Murphy: Pardon me, sir.
William J. Brennan, Jr.: Harper.
Hugo L. Black: I don't find the Harper (Voice Overlap) other brief.
Felix Frankfurter: It's in, Mr. Walsh's brief 284 S.W.2d.
John L. Murphy: 284.
Hugo L. Black: What's the name under which it is printed?
Felix Frankfurter: Harper.
John L. Murphy: Harper against States, cited at page 2 of the reply brief.
Hugo L. Black: Oh, the reply brief.
John L. Murphy: Now, in --
Felix Frankfurter: What was the other one?
John L. Murphy: Giacona. Again, there was a very unfavorable factual situation. The officers merely had information that Giacona was in possession of some marijuana and that his car was going to arrive at a particular parking lot at a certain time and going there, they observed him drive into the parking lot and at that time, placed him under arrest. They also arrested his wife Rosie Giacona who was the defendant in the Giacona case. Her husband Pete, I believe, had pled guilty. Rosie Giacona contended that the officers had no reason to arrest her because they had no probable cause to believe that she was in possession of any contraband. And I believe that again, we have a -- two factual situation.
Felix Frankfurter: Do you say that your facts, that if one reads the record, it would come in what Mr. Walsh spoke from Thomas against State that the officer have some information that the accuse of violating the law plus some act on the part of the accused, which would bolster it before Judge --
John L. Murphy: We do, Your Honor. However, Mr. Walsh I think extends the Texas cases beyond the point to which they have gone in contending that the fact which must observed must be an incriminating fact. The -- the fact as we contend simply must be one which corroborates his prior information. Perhaps I should at this point recount the facts upon which the agent purported to act. As Mr. Walsh has pointed out, the investigation commenced about a month prior to the date of his arrest. It was engendered by information received from various sources and it continued for a period of approximately one month during which time the agent received information from other law enforcement officers and that information was to the effect that Giordenello was in possession -- I'm reading now from page 18 of the record, about two thirds of the way down. There is testimony by agent Finley who made the arrest as to what was the basis of his information. And at this point, before I read it, I would like to point this out, that the Government is here compelled to defend the arrest and to support the arrest upon probable cause upon a record made by the petitioner. This is so because this record was made in a motion to suppress here at which point during which hearing of course the petitioner had the burden of proof of showing lack of probable cause. Had he not waived his preliminary hearing and had he insisted upon that proceeding, the Government would have had the burden of proof of showing probable cause and in justification of the arrest. And of course the Government attorney having such a burden would not have done I think what he did in the suppression hearing.
Felix Frankfurter: But nothing -- but nothing prevents the Government in a suppression hearing to pile up the evidence even though the burden is on the other fellow.
John L. Murphy: That's true, Mr. Justice Frankfurter, but the Government attorney was understandably reluctant, I believe, to bring out all of the evidentiary details. If petitioner was unwilling to bring them out, there was no compulsion upon him to do it. The burden was on the petitioner to -- to establish lack of probable cause.
Felix Frankfurter: That's what federal (Inaudible).
John L. Murphy: Yes.
Earl Warren: Do you -- do you rely on the warrant of arrest that this officer had or do you rely under some theory?
John L. Murphy: We rely on both, Your Honor. We say that first of all, it can be justified under Texas law irrespective of the warrant.
Earl Warren: All right.
John L. Murphy: Secondly, that the warrant was valid.
Earl Warren: All right.
John L. Murphy: And thirdly, that even if the warrant were not valid that he waived its invalidity.
Earl Warren: All right. I'd like to ask you the question I asked Mr. Walsh about the prerequisites of a complaint and what that complaint must show.
John L. Murphy: The requisites of a complaint are stated in Rule 3 of the Federal Rules, and we cite Rule 3 at page 3 of our brief insofar as it's applicable here.
Felix Frankfurter: I should think you would begin earlier and begin with the Constitution.
John L. Murphy: Well of course, we -- we must assume that the arrest must be justified on -- upon constitutional grounds and no warrants shall issue but upon probable cause. The question of course is not what the complaint said or what the warrant said but what the Commissioner knew. Now, I might say at this point that the -- the petitioner's counsel very outrightly and skillfully did not bring out the facts of what the Commissioner knew. He preferred to base his questions upon a theory that he had at that time that he thought was valid, namely that the agent did not have personal knowledge of the facts which he alleged in his complaint. Then I may say this that the contention now made by the petitioner that the complaint did not state essential facts, was not made during the trial, it was made for the first time in a motion for a new trial.
Earl Warren: What I'd like to know is what -- what must the complaint contain?
John L. Murphy: In our view, the complaint must contain no more than what was contained in this complaint in this case which said, William E. Finley, agent, Bureau of Narcotics being duly sworn does state that Veto Giordenello did on the 27th day of January 1956 or 26th day of January 1956 received and concealed heroin hydrochloride in violation of 21 U.S.C. 174. Now, we --
Earl Warren: Now, do the case has support you in that?
John L. Murphy: Yes, they do, Your Honor.
Earl Warren: What case do you rely on particularly?
John L. Murphy: Well, we rely on several cases.
Earl Warren: But there's one --
John L. Murphy: For instance --
Earl Warren: -- that's directly in point? If you have one that's in point.
John L. Murphy: Well, there is a Dolan case, I'm not sure if we cited that in our brief. Walker of course --
Earl Warren: But one -- one whom you didn't -- one that was directly in point and you didn't cite it?
John L. Murphy: Well, there -- the law on this subject is very sparse, you see the -- the --
Earl Warren: Well, all the more reason why I would think you would cite it if it's directly in point?
John L. Murphy: Of course, the -- yes, the Lonsdale case cited at -- now, I just wouldn't cite that one either. Mr. Walsh cited Lonsdale and of course, we didn't rely on Lonsdale because that was a peculiar case.
Earl Warren: You did or you did not?
John L. Murphy: We did not.
Earl Warren: But what one do you rely on? That's what I want to know.
John L. Murphy: Well, you see, we rely upon Walker below. And the Walker case, the opinion does not set forth the gist of the complaint. That -- that is, it doesn't set forth the complaint in its entirety and the holding of the Walker case is of course that the --
William O. Douglas: (Inaudible)
John L. Murphy: Yes, Your Honor, it's a Second Circuit decision reported at, I believe 197 F.2d. There have been some lower court cases that I --
Earl Warren: We'll recess now, Mr. Murphy.